 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 1 of 10 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                     CASE No.:
TAVIA WAGNER,

       Plaintiff,

vs.

LOVECE VINCENT TR, VINCENT LOVECE REVOC
LIV TRUST, and ABSOLUTELY CHEEZEE, LLC
d/b/a ABSOLUTELY CHEEZEE,

      Defendants.
_________________________________________________/


                                         COMPLAINT


       Plaintiff, TAVIA WAGNER (hereinafter the “Plaintiff”), through undersigned counsel,

hereby files this Complaint and sues LOVECE VINCENT TR, a Trust, VINCENT LOVECE

REVOC LIV TRUST, a Trust, and ABSOLUTELY CHEEZEE, LLC, a Florida Limited Liability

Company, d/b/a ABSOLUTELY CHEEZEE (hereinafter, collectively the “Defendants”), for

injunctive relief, attorney’s fees and costs (including, but not limited to, court costs and expert

fees), pursuant to 42 U.S.C. §12181, et. seq., (“AMERICANS WITH DISABILITIES ACT” or

“ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §343.



                                                1
 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 2 of 10 PageID 2



        2.      Venue is proper in this Court, Middle District pursuant to 28 U.S.C. §1391(B) in

that all events giving rise to this lawsuit occurred in Volusia County, Florida.

        3.      At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior to instituting

the instant action, TAVIA WAGNER (hereinafter referred to as “WAGNER”), was a resident of

the State of Florida, suffered from what constitutes a “qualified disability” under the Americans

with Disabilities Act of 1990, and used a wheelchair for mobility. Plaintiff has Spina Bifida. Since

childhood, she has been required to traverse in a wheelchair, and is substantially limited to

performing one or more major life activities including, but not limited to, walking, standing,

grabbing, grasping, and/or pinching.

        4.      The Plaintiff personally visited, in or about May 21, 2019 Defendants’ Subject

Facilities, but was denied full and equal access to, and full and equal enjoyment of, the facilities

services, goods, privileges and accommodations offered within Defendants’ Subject Facilities,

which is the subject of this lawsuit, even though she would be classified as a “bona fide patron”,

because of her disabilities. Plaintiff lives in Volusia County, Florida, in close proximity to

Defendants, (within 13.5 miles) and travels in the surrounding areas near Defendants’ Subject

Facilities on a regular basis.

        5.      The Defendants, LOVECE VINCENT TR, a Trust, VINCENT LOVECE REVOC

LIV TRUST, a Trust, and ABSOLUTELY CHEEZEE, LLC, a Florida Limited Liability

Company, d/b/a ABSOLUTELY CHEEZEE are authorized to conduct and are conducting

business within the State of Florida.

        6.      Upon information and belief, ABSOLUTELY CHEEZEE, LLC, is the lessee

and/or operator of the real property (the “Subject Facility”), and the owner of the improvements

where the Subject Facility is located which is the subject of this action, the establishment



                                                   2
 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 3 of 10 PageID 3



commonly referred to as ABSOLUTELY CHEEZEE, located at 1064 Ocean Shore Boulevard,

Ormond Beach, Florida.

        7.      Upon information and belief, LOVECE VINCENT TR and VINCENT LOVECE

REVOC LIV TRUST, are the lessor, operators and/or owners of the real property (the “Subject

Facility”), and the owner of the improvements where the Subject Facilities are located which are

the subjects of this action.

        8.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

proper in this Court as the premises are located in Volusia County in the Middle District, Orlando

Division.

            COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        9.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of the Title III of

the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).



        10.     Congress found, among other things, that:

                (i)     some 43,000,000 Americans have one or more physical or mental
                        disabilities, and this number shall increase as the population
                        continues to grow older;

                (ii)    historically, society has tended to isolate and segregate individuals
                        with disabilities, and, despite some improvements, such forms of
                        discrimination against disabled individuals continue to be a
                        pervasive social problem, requiring serious attention;

                (iii)   discrimination against disabled individuals persists in such critical
                        areas as employment, housing, public accommodations,
                        transportation, communication, recreation, institutionalization,
                        health services, voting and access to public services and public
                        facilities;

                                                  3
 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 4 of 10 PageID 4




                 (iv)    individuals with disabilities continually suffer forms of
                         discrimination, including outright intentional exclusion, the
                         discriminatory effects of architectural, transportation, and
                         communication barriers, failure to make modifications to existing
                         facilities and practices. Exclusionary qualification standards and
                         criteria, segregation, and regulation to lesser services, programs,
                         benefits, or other opportunities; and,

                 (v)     the continuing existence of unfair and unnecessary discrimination
                         and prejudice denies people with disabilities the opportunity to
                         compete on an equal basis and to pursue those opportunities for
                         which our country is justifiably famous and costs the United States
                         billions of dollars in unnecessary expenses resulting from
                         dependency and non-productivity.

          42 U.S.C. §12101(a)(1)-(3), (5) and (9).

          11.    Congress explicitly stated that the purpose of the ADA was to:

                 (i)     provide a clear and comprehensive national mandate for the
                         elimination of discrimination against individuals with disabilities;
                 (ii)    provide clear, strong, consistent, enforceable standards addressing
                         discrimination against individuals with disabilities; and,

                 (iii)   invoke the sweep of congressional authority, including the power to
                         enforce the fourteenth amendment and to regulate commerce, in
                         order to address the major areas of discrimination faced day-to-day
                         by people with disabilities.

          42 U.S.C. §12101(b)(1)(2), and (4).

          12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants are places of

public accommodation in that they are establishments which provide goods and services to the

public.

          13.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by the ADA

and which must be in compliance therewith.




                                                     4
 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 5 of 10 PageID 5



        14.     The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

January 26, 1990.

        15.     Defendants have discriminated, and continue to discriminate, against the Plaintiff,

and others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of, goods, services, facilities, privileges, advantages and/or accommodations at

Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and as prohibited by 42

U.S.C. §12182 et. seq., and by failing to remove architectural barriers pursuant to 42 U.S.C.

§12182(b)(2)(a)(iv), where such removal is readily achievable.

        16.     The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

safe access to, and the benefits of, all accommodations and services offered at Defendants’ Subject

Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was

denied full and safe access to all the benefits, accommodations and services of the Defendants.

Prior to the filing of this lawsuit, WAGNER, personally visited LOVECE VINCENT TR,

VINCENT LOVECE REVOC LIV TRUST, and ABSOLUTELY CHEEZEE, LLC, d/b/a

ABSOLUTELY CHEEZEE with the intention of using Defendants’ facilities but was denied full

and safe access to the facilities, and therefore suffered an injury in fact. As stated herein, the

Plaintiff has visited the Subject Facilities in the past, prior to the filing of this lawsuit, resides near

said Subject Facility, and Plaintiff intends to return to the Subject Facility and Property within six

months, or sooner, upon the Subject Facility being made accessible. As such, Plaintiff is likely to

be subjected to continuing discrimination at the Subject Facility unless it is made readily accessible

to and usable by individuals with disabilities to the extent required under the ADA, including the

removal of the architectural barrier which remain at the Subject Facility.



                                                    5
 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 6 of 10 PageID 6



       17.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the

requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines

(hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said Department may obtain civil

penalties of up to $110,000 for the first violation and $150,000 for any subsequent violation.

       18.     The Defendants’ Subject Facilities are in violation of 42 U.S.C. §12182 et. seq., the

ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the Plaintiff, as a result of

interalia, the following specific violations:



   VIOLATIONS

   a) Failure to provide ADA compliant parking stall striping and markings, in violation of

       2014 FAC and 2010 ADAS Section 502.3.3.

   b) Failure to provide ADA compliant parking stall width clearances, at several parking spaces

       throughout the subject property, in violation of 2014 FAC Section 502.1 and 502.2.

   c) Failure to provide ADA complaint access aisle on passenger’s side, in violation of 2014

       FAC and 2010 ADAS Section 502.3.4.

   d) Failure to provide ADA compliant parking stall signage caption, in violation of 2014

       FAC Section 502.6.1.

   e) Failure to provide ADA compliant parking stall signage fine, in violation of 2014 FAC

       Section 502.6.1.

   f) Failure to provide ADA compliant running slope of accessible parking stall, in violation

       of 2014 FAC and 2010 ADAS Section 502.4.




                                                 6
Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 7 of 10 PageID 7



 g) Failure to provide ADA compliant access aisle, in violation of 2014 FAC and 2010

    ADAS Section 502.4.

 h) Failure to provide ADA compliant slope of access aisle, in violation of 2014 FAC and

    2010 ADAS Section 502.4.

 i) Failure to provide ADA compliant entrance door landing slope, in violation of 2014 FAC

    and 2010 ADAS Section 404.2.4.4.

 j) Failure to provide ADA compliant transaction counter height, in violation of 2014 FAC

    and 2010 ADAS Section 904.4.2 and 904.4.1.

 k) Failure to provide ADA compliant number of interior table seating, in violation of 2014

    FAC and 2010 ADAS Section 226.1.

 l) Failure to provide ADA compliant interior table seating knee and/or toe clearances, in

    violation of 2014 FAC and 2010 ADAS Section 306.1.

 m) Failure to provide ADA compliant directional and informational signage to accessible

    restroom, in violation of 2014 FAC and 2010 ADAS Section 216.6.

 n) Failure to provide ADA compliant apron height, in violation of 2014 FAC and 2010 ADAS

    Section 306.3.1.

 o) Failure to provide ADA compliant mirror height, in violation of 2014 FAC and 2010

    ADAS Section 603.3.

 p) Failure to provide ADA compliant paper towel dispenser height, in violation of 2014 FAC

    and 2010 ADAS Section 308.2.1.

 q) Failure to provide ADA compliant compartment door swing, in violation of 2014 FAC and

    2010 ADAS Section 604.8.1.2.




                                            7
 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 8 of 10 PageID 8



   r) Failure to provide ADA compliant restroom door hardware, in violation of 2014 FAC and

       2010 ADAS Section 309.4.

   s) Failure to provide ADA compliant toilet paper location, in violation of 2014 FAC and 2010

       ADAS Section 604.7.

   t) Failure to provide ADA compliant sanitary napkin receptacle location, in violation of 2014

       FAC and 2010 ADAS Section 308.3.2.

   u) Failure to provide ADA compliant seat cover dispenser location, (currently located behind

       the toilet, excess reach range), in violation of 2014 FAC and 2010 ADAS Section 205.1.

   v) Failure to provide ADA compliant side toilet grab bar, in violation of 2014 FAC and 2010

       ADAS Section 609.4.

   w) Failure to provide ADA compliant toilet clear floor space, in violation of 2014 FAC and

       2010 ADAS Section 604.3.2.

       19.     Upon information and belief, there are other current violations of the ADA at

Defendants’ Properties, and only once a full inspection is done can all said violations be identified.

       20.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA. The barriers to access at the Subject Facilities, as described above, have

severely diminished Plaintiff’s ability to avail herself of the goods and services offered at the

Subject Facilities, and compromise her safety.

       21.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendants have failed

to comply with this mandate.



                                                  8
 Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 9 of 10 PageID 9



       22.     The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have her reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.

       23.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

closing the subject facility until the requisite modifications are completed.



       WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the

Court declare that the subject property and Subject Facilities owned, operated, leased, controlled

and/or administered by the Defendants are violative of the ADA;

       A.      The Court enter an Order requiring the Defendants to alter their facilities and

               amenities to make them accessible to and usable by individuals with disabilities to

               the full extent required by Title III of the ADA;

       B.      The Court enter an Order directing the Defendants to evaluate and neutralize their

               policies, practices and procedures toward persons with disabilities, for such

               reasonable time so as to allow the Defendants to undertake and complete corrective

               procedures to the Subject Facility;

       C.      The Court award reasonable attorney’s fees, all costs (including, but not limited to

               court costs and expert fees) and other expenses of suit, to the Plaintiff; and

       D.      The Court award such other and further relief as it deems necessary, just and proper.




                                                  9
Case 6:19-cv-01124-PGB-DCI Document 1 Filed 06/18/19 Page 10 of 10 PageID 10



     Dated: This 18th day of June 2019.




                                               Respectfully submitted,

                                               By: /S/Joe M. Quick, Esq._________
                                               Joe M. Quick, Esq.
                                               Bar Number 0883794
                                               Attorney for Plaintiff
                                               Law Offices of Joe M. Quick, Esq.
                                               1224 S. Peninsula Drive #604
                                               Daytona Beach, Florida 32118
                                               Telephone: 386.212.3591
                                               Email: JMQuickEsq@gmail.com




                                          10
